Title: To Thomas Jefferson from Thomas Griffin Peachy, 3 September 1793
From: Peachy, Thomas Griffen
To: Jefferson, Thomas



Sir
Virginia, Petersburg, Septr. 3d. 1793.

The paper, inclosed, contains certain Resolutions of the Inhabitants of this Town and its vicinity, respecting the President’s late Proclamation; they have desired me to transmit them to you, with a request that you’ll be so obliging as to communicate them to the President of the United States. I am, with great respect, Sir Yr. most obt hble Servant

T: G: Peachy

